The opinion of the court was delivered by
Royce, J.
The plaintiff requested the court to charge the jury, that if the defendant had the conversation with Charles Ripley as testified to by him, he was estopped now, after - the failure of his son, Charles Billings, from setting up that Charles, and not' he, was liable to the plaintiffs ; and the error complained of is, that the court declined to comply with this request. The plaintiffs were not entitled to the charge requested, unless the conversation of the defendant was so far conclusive upon him, as to entitle it to the legal effect of an equitable estoppel, or an estoppel in pais. The doctrine of this class of estoppels, growing out of the declarations and conduct of persons in peculiar circumstances, or rather growing out of the application of principles of justice, and honor, and sound morality, to the conduct of men, has been so often and fully discussed in this court, that it need not be enlarged upon here. In Pickard v. Sears, 6 Ad. & El. 479, Lord Denman says, that the rule of law is clear, that when one, by his words or conduct, wilfully causes another to believe the existence of a certain state of things, and induces him to act on that belief so as to alter his own previous position, the former is concluded from averring against the latter a different state of things as existing at the same tiflae. This has ever since been regarded as the rule of law upon this subject; but in its application, courts have to regard the facts and circumstances of the case where it is sought to be applied. In this case, the plain*546tiffs claim that what the witness Charles Ripley testified that the defendant said, amounted to such an admission of his liability as would estop him from denying it. A man can be estopped from denying only what he has once admitted ; and admitting all that the plaintiffs claim in relation to that conversntion, the admission would not be conclusive upon the question of the defendant’s legal liability : and giving it the effect of an estoppel, would make it conclusive. If it had appeared that at the time of this conversation, the defendant understood that the plaintiffs claimed that he was primarily liable to them for the oxen, it might have merited a different consideration. But in the absence of this fact, to hold that such an admission would be conclusive of his liability, would be extending the doctrine of estoppels arising from admissions, beyond the reasons upon which it is based. It is further claimed that the defendant, by his conduct in neglecting to give Charles Ripley notice that the debt belonged to Charles Billings to pay, has estopped himself from denying his liability.
It has been held in many cases, that a party is bound by his silence, when in fairness he ought to have spoken. And this doctrine was well enunciated in Hill v. Fisher, 9 Barb. 17, that where a man has been silent when in conscience he ought to have spoken, he shall be debarred from speaking when conscience requires him to be silent. But this doctrine is not applicable here, for the reason heretofore stated, that it does not appear that the plaintiffs claimed that the defendant was primarily liable to them for the oxen. Hence, there was nothing that he was bound to communicate upon the subject, and his silence can be accounted for, without attributing to him any such motives as have been claimed in argument. There is another reason why the rule claimed should not have been applied here; and that is, that it does not appear that the conduct of the plaintiffs was in any way influenced by the admissions or conduct of the defendant, or that they were injured thereby. These views we believe to be in harmony with the adjudged cases in this state; and that the court gave the plaintiffs all the benefit of the conversation and conduct of the defendant, as evidence, that they were legally entitled to.
Judgment affirmed.